                                Case 1:21-cv-00065 Document 1-1 Filed 01/16/21 Page 1 of 4 PageID# 10

                                                          Exhibit A to the Complaint
Location: Centreville, VA                                                                            IP Address: 71.178.230.230
Total Works Infringed: 33                                                                            ISP: Verizon Fios
 Work      Hashes                                                                UTC          Site         Published     Registered   Registration
 1         Info Hash:                                                            01/04/2021   Tushy        08/14/2017    08/17/2017   PA0002048391
           F039D8B5C1F43F06A245B62C82E1006E7763F977                              09:15:18
           File Hash:
           BDEE73C50494D695511326E9C2A76E928BF0C8B2B62F659A40A185D77826226D
 2         Info Hash:                                                            01/02/2021   Vixen        12/20/2018    01/22/2019   PA0002147683
           86F8EE8CC74CB04B97285170DC930CD721F07AF0                              04:45:34
           File Hash:
           59580B343CF51B02B816B39DF01E46E8CFAC1C0B2E3BD2D30F180467B5C37ED9
 3         Info Hash:                                                            01/02/2021   Vixen        05/04/2017    06/16/2017   PA0002069283
           6D87D57BF43FE6254DF4802870472CF7E200AE15                              04:45:12
           File Hash:
           946DD79A69FEE0E90EFB9C81EF414F5EAF445485F453215C8F941C4A9329B245
 4         Info Hash:                                                            12/30/2020   Tushy        01/01/2019    02/02/2019   PA0002155376
           A8F0D331A0DB9FA07789CE504D03D04CB5CB4FCE                              09:50:41
           File Hash:
           AFF85CDA1CE46CEFAF53BA15B8B389E265F2D2D25CB4151E20E7C5EF93FAF37B
 5         Info Hash:                                                            12/30/2020   Tushy        03/12/2017    05/25/2017   PA0002049786
           A5C433969987BAC870923A1B20745EA831C9CE11                              09:50:30
           File Hash:
           37FA41D76E26EE3D1F7D390CA6E9A92F27D8ECE93118E6105BD25D579BB8FB2D
 6         Info Hash:                                                            12/30/2020   Tushy        07/30/2017    08/11/2017   PA0002075051
           A06A43928F991181A25B264546351EB0FEAE1AB2                              09:48:33
           File Hash:
           35CFBD02B19F871F58817D54EFF6BB85ECA9FA17566759769B3912360AF5A2E1
 7         Info Hash:                                                            12/30/2020   Tushy        01/11/2019    01/22/2019   PA0002147904
           3647C2C2C3D0741594546228A2F29C0460F6434E                              09:44:29
           File Hash:
           0C5D5D7B5A1E1A08B2167A0664697DB0EE283241380827D030B90393C8C9BD17
 8         Info Hash:                                                            12/28/2020   Tushy        12/27/2020    01/05/2021   PA0002269957
           E7DB8067AEC3C8610C83397448CC7D3B64ED7BF2                              07:55:10
           File Hash:
           E762103A09E0B8DE7410D9FBFE11319EF739060543C8E6A53DA08414173DE8B9
                            Case 1:21-cv-00065 Document 1-1 Filed 01/16/21 Page 2 of 4 PageID# 11

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
9      Info Hash:                                                         12/27/2020   Tushy   12/13/2020   12/28/2020   PA0002269085
       919BE34F3B3CC29EA57D9D9B35A6E5548551BEB7                           08:28:20
       File Hash:
       239F555EF659F4CBF069EC7674A98007F638C68EC9DD236705F819B54F2582CC
10     Info Hash:                                                         12/27/2020   Tushy   05/31/2018   07/14/2018   PA0002131771
       BD2C566DE9573DA93C66141398D2FFBECDC98C18                           08:23:18
       File Hash:
       AE124AA8523CBC2E35F4F6FF12D1AD490EEB1287E17EBD8DF62353C11C03A9DE
11     Info Hash:                                                         12/23/2020   Tushy   10/18/2020   11/05/2020   PA0002263388
       C176788F81D60FB37D7934E14D8E4AC6BC139D09                           08:20:16
       File Hash:
       AC07E22B51D482710B2F91D60C2614E8C6523BB9766C70C2CBA7879ED20C6543
12     Info Hash:                                                         12/21/2020   Tushy   12/20/2020   01/05/2021   PA0002269960
       10AD926BA54EE0DA3D00E96EBE377053FAB0E6AE                           05:12:10
       File Hash:
       46F41B092A095715186272E856EAF705E3805D7F0FCCFD42E93DBCA01822E2DB
13     Info Hash:                                                         12/07/2020   Tushy   12/06/2020   12/28/2020   PA0002269080
       1194E183FFDF71459B475A921BBF2F0A91EDB324                           22:17:03
       File Hash:
       60CB587DFFECA8818C81522C75AD5A7F64C3BAB32AFF7A0F3DFE604355A7BD11
14     Info Hash:                                                         11/11/2020   Vixen   08/12/2017   08/17/2017   PA0002048373
       C9B2C936E84E86DBF516697F9C00ACFE737485D1                           09:38:09
       File Hash:
       41B2536CC05F3384CD47E42A21E8BEC81612F6CE186CF284BDD5B85A624E09D6
15     Info Hash:                                                         10/16/2020   Vixen   07/17/2020   08/11/2020   PA0002252259
       242A0C82FBB19155975CE924BD6E19FD3A9E7A8C                           03:01:35
       File Hash:
       14C9457040DBE0CAEB710C8B25B52506C4D506C4E2514358330F6552C99D6266
16     Info Hash:                                                         09/26/2020   Tushy   07/25/2018   09/05/2018   PA0002134601
       2792CFE99C40641407BFC00440005D0FBAC48D6F                           08:13:35
       File Hash:
       B2B70AF825DA3A42749A3F89B4FEB1063147F96E183103F31834AF78A4FC5780
17     Info Hash:                                                         09/24/2020   Vixen   06/05/2020   06/22/2020   PA0002245631
       E63881D1EF02B48B035CCB7BB4C665A3B520D450                           03:42:21
       File Hash:
       B94B676D6196F4DED2DDF3178A147F740612AEF319A6AEC408039432DEE20996
                            Case 1:21-cv-00065 Document 1-1 Filed 01/16/21 Page 3 of 4 PageID# 12

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
18     Info Hash:                                                         09/24/2020   Vixen   05/09/2019   06/03/2019   PA0002178768
       84A2DA2B5B8B40832873EAF3064B0224D3AA0A4D                           03:37:06
       File Hash:
       24CF9A748B31970324ABC18B103B89AB6C07A2814A6C10ED174FE47A658CA9BF
19     Info Hash:                                                         09/22/2020   Tushy   09/20/2020   09/29/2020   PA0002258683
       BDC4D208BCB06BAA84D1C58BABF5BBD671CE5E86                           03:47:04
       File Hash:
       6EA818FDB4E3B49F94FA7DB4C21C9A4928E52868F57440A8C81349209A80AFCC
20     Info Hash:                                                         09/15/2020   Tushy   09/14/2020   09/29/2020   PA0002258682
       20BBEED150787E263E5BDE2E1A8BEDB88B797FDE                           00:48:08
       File Hash:
       9DB8AD43749309665702A971FE7E0D90BFF1F2168003E50E89972394AD7F49C2
21     Info Hash:                                                         09/14/2020   Vixen   02/28/2018   04/17/2018   PA0002116071
       25BB736475DB18C804D23B6C8888A5CA4BC9F352                           05:04:48
       File Hash:
       F1C4DC35C38B94BE633D4031C4310D521F01B681D5C548060BEBEA53B2BB2A40
22     Info Hash:                                                         09/07/2020   Tushy   05/21/2018   07/14/2018   PA0002131769
       7927D991B118B583CD71828F2F63A12B4635B5E7                           06:44:46
       File Hash:
       CAA25AAE87488D48B2B8333738DE97E8D7A15F9D5D305EBF031E8A89416C5E3C
23     Info Hash:                                                         09/07/2020   Tushy   07/20/2018   09/05/2018   PA0002134598
       1018A676073B24EB9A7384E7BF56686079E27B27                           06:44:33
       File Hash:
       14933E0910B60AF2E3929652EA75A2557D35397916823CC0D76B623CECFEAD2B
24     Info Hash:                                                         09/06/2020   Vixen   12/15/2018   01/22/2019   PA0002147905
       B2AA90FB04BE1E894C2186B3B344F4A475F29343                           04:30:26
       File Hash:
       3974C67DD64B53E4325F36D475D20954868DEF9E69AF84561C953F10228C7C59
25     Info Hash:                                                         09/02/2020   Tushy   09/03/2017   09/15/2017   PA0002052851
       0C805D61A8C0E4253AD33AE9FF3C39D3580D2D5F                           03:37:51
       File Hash:
       CA97A412B190BF68537D16FD89A099FE43BE847EE26FCEE7702462139A1CFAAD
26     Info Hash:                                                         08/24/2020   Tushy   08/23/2020   09/05/2020   PA0002255481
       BDBBBC216517FE71A99A8BD5D3BE4AB246D47751                           10:17:41
       File Hash:
       22FA6E6CB9E8CBF0B29FD34CDA7AFE019B46157B821481C30056CA4ADCCFA4AE
                            Case 1:21-cv-00065 Document 1-1 Filed 01/16/21 Page 4 of 4 PageID# 13

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
27     Info Hash:                                                         08/17/2020   Tushy   08/16/2020   08/18/2020   PA0002253098
       9EA4C4F4CD35665262A2D536ECF355E14A554F00                           05:11:13
       File Hash:
       57CBA6177505E3674ACD7FDEBEDDA8BE8C91B36CCD40DB286D1D40FF22F297A1
28     Info Hash:                                                         08/09/2020   Vixen   08/07/2020   08/18/2020   PA0002253099
       1F6358AF09F833F713119926BA142A262A51FB39                           07:00:46
       File Hash:
       296CBAC791B2B8C851CD79BDE55041144674B2ADEF671BA45434B663E7AE5ADF
29     Info Hash:                                                         07/29/2020   Tushy   04/06/2018   06/19/2018   PA0002126674
       C4705CDBE06284FCCC4E7C0AFA85554E5CE10645                           04:01:54
       File Hash:
       38CC20179FAA7E2EEEDD06E0F252EBF10C635BDF2F21540B6C96D0A18253BB10
30     Info Hash:                                                         07/27/2020   Vixen   01/19/2019   02/22/2019   PA0002155139
       C9B0FE824EC74B4492017E5AA090C08B4314BF82                           00:22:37
       File Hash:
       7DBFA58DA6CAAC4BEB3F0334181C63C17C5B6BAB61CB9EDA2A35A50405296486
31     Info Hash:                                                         07/26/2020   Vixen   08/02/2018   09/01/2018   PA0002119574
       C0AF0E461A6C6EDA52D70A44F8B3685FD1ABCFA3                           10:21:48
       File Hash:
       DA0F0B1398F9753A117A7C5B67BA05DA19F6143BA7693248719E9A72AB45F489
32     Info Hash:                                                         07/26/2020   Vixen   10/06/2019   10/21/2019   PA0002207778
       06A699F04233A269B959CFBD8EF524A5BAE9D731                           10:20:03
       File Hash:
       B723692E9D6892949F879FCEA92B1FE19361ABB754D298EC37F2A99AE416B9BE
33     Info Hash:                                                         07/26/2020   Vixen   07/24/2020   08/03/2020   PA0002259166
       22B897348BD2C2CC697E658FCB383787B69360A6                           06:41:25
       File Hash:
       93D5629C8D8818A0F396622593C4F69610C53EA7C2CD5FBD4CF5626C2C675272
